                                             Flow of Funds
                       Wire Transfer to McDonald Hopkins Trust Account
                        and Kazi Management and Kazi Foods Transfers




                                                               Washakie
            Internal
                            Two checks totaling            Renewable Energy,
            Revenue            $23.1 million                     LLC
             Service        deposited on 6/10/13                    Bank of Utah
                                and 6/17/13                        Account #4874
                                   pp. 2-3



                                                   $11.2 million
                                                     6/21/13
                                                      pp. 4-7


                                                           McDonald Hopkins
                                                            Trust Account
                                                          (client Kazi Management)




                              Kazi Management St. Croix, LLC



$1,000,000                                   Kazi Foods, Inc.                        $1,000,000
  6/4/14                                                                               4/23/15
 pp. 8-12                                                                             pp. 20-25


                       $210,000              $70,000            $70,000
                        2/20/15               3/16/15            4/15/15
                       pp. 13-15              pp. 16-17         pp. 18-19




       Noil Energy
                                                  SBK Holdings USA, Inc.
       Group, Inc.




                                               Page 1
